Name: Commission Regulation (EC) No 465/94 of 1 March 1994 for the 1993/94 wine year the percentages of table wine production to be delivered for compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87, in Regions 3 and 6
 Type: Regulation
 Subject Matter: beverages and sugar;  technology and technical regulations;  food technology
 Date Published: nan

 No L 58/2 Official Journal of the European Communities 2. 3 . 94 COMMISSION REGULATION (EC) No 465/94 of 1 March 1994 for the 1993/94 wine year the percentages of table wine production to be delivered for compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87 , in Regions 3 and 6 ponding to the obligation provided for in Article 1 (3) of Regulation (EC) No 343/94 to be deducted from a region's quantity ; whereas that obligation applied only in the case of producers who are required to submit a production declaration and who market the products concerned ; whereas the yield classes should accordingly set out only the quantities covered by the production declarations, on which the scale is based ; Whereas, in accordance with the provisions on the fixing of the scale provided for in the fourth subparagraph of Article 39 (4) of Regulation (EEC) No 822/87, reference must be made to the average yield of each production region in which the scales are drawn up ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1566/93 (2), and in particular Article 39 (9), ( 10) and ( 11 ) thereof, Whereas Commission Regulation (EEC) No 441 /88 (J), as last amended by Regulation (EEC) No 3699/92 (4), lays down detailed rules for the application of compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 ; Whereas Commission Regulation (EC) No 343/94 (*) opens for the 1993/94 wine year compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 and fixes the total quantity to be distilled in the Community and the quantities to be distilled in the various regions ; Whereas production in Regions 3 and 6 should be allo ­ cated among the various yield classes ; Whereas Article 39 (4) of Regulation (EEC) No 822/87 provides that, in the case of producers who are required to distil, the quantity to be distilled must equal a percentage to be fixed of their table wine production , such per ­ centage being obtained from a graduated scale based on yield per hectare ; whereas the percentages of the produc ­ tion of each such producer which must be delivered for distillation should therefore be fixed ; whereas, while being based on objective criteria, those percentages must be adapted to the situation of each region and must take account of the exemptions from compulsory distillation provided for in Article 8 ( 1 ) of Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandon ­ ment premiums in respect of winegrowing areas (6), as last amended by Regulation (EEC) No 1990/93 Q ; whereas the scale used must allow a quantity of table wine corres ­ Whereas Italy has not forwarded the table wine produc ­ tion figures as well as the allocation of the production among the various yield classes pursuant to Article 8 of the Commission Regulation (EEC) No 3929/87 (8), as last amended by Regulation (EEC) No 605/92 (9) ; whereas it is therefore not possible to determine, for Region 4, at this moment and within the terms fixed by Commission Regulation (EEC) No 822/87, the percentage to be fixed of the production of each producer which must be deli ­ vered for distillation ; whereas the fact that such a scale has not been fixed must not be invoked to dispute the individual obligations in Italy which will be fixed as soon as possible and accurately when the Commission will have received the necessary data thereto ; Whereas weather conditions in Region 4 do not have a direct effect on quality of production ; whereas products obtained with high yields are of good quality and of good commercial potential while on the other hand certain wines obtained with low yields do not meet market requi ­ rements ; whereas, therefore, provision should be made in that region for a scale which is graduated but applies to the entire production ; whereas yields in region 6 are on average below those of other regions ; whereas the yield has relatively little impact on the product's quality in that region ; whereas provision may be made in that region for a scale which would exclude only what is produced on the basis of the lowest yields, in other words yields which would tend to result in an obligation to deliver for distil ­ lation only very small quantities which would qualify for exemption pursuant to Regulation (EEC) No 441 /88 ; (') OJ No L 84, 27. 3 . 1987, p . 1 . 0 OJ No L 154, 25. 6 . 1993, p . 39 . (J) OJ No L 45, 18 . 2. 1988, p . 15 . 0 OJ No L 374, 22. 12 . 1992, p . 54. 0 OJ No L 44, 17. 2. 1994, p . 9 . (  5) OJ No L 132, 28 . 5 . 1988, p . 3 . 0 OJ No L 182, 24. 7 . 1993, p . 7. (8) OJ No L 369 , 29 . 12 . 1987, p . 59 . 0 OJ No L 65, 11 . 3 . 1992, p. 24. 2. 3 . 94 Official Journal of the European Communities No L 58/3 Whereas the scale to be established must be incremental, thus penalizing the highest yields, and ensure that, the quantitative limits laid down in Regulation (EC) No 343/94 for the various production regions should not be exceeded ; Whereas, in view of the derogation provided for in Article 39 (10) of Regulation (EEC) No 822/87, it must be speci ­ fied that the quantity for preventive distillation is to be deducted from the quantity for compulsory distillation in Greece ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , Production obtained with a yield, expressed in hecto ­ litres per hectare :  not exceeding 6 : 283 080 hectolitres,  of more than 6, but not more than 14 : 1 388 489 hectolitres,  of more than 14, but not more than 20 : 3 521 386 hectolitres,  of more than 20 , but not more than 29 : 5 755 334 hectolitres,  of more than 29, but not more than 49 : 4 292 471 hectolitres,  of more than 49 , but not more than 79 : 477 490 hectolitres,  exceeding 79 : 90 541 hectolitres. HAS ADOPTED THIS REGULATION : Article 1 1 . Pursuant to Article 5 ( 1 ) of Regulation (EEC) No 441 /88, production from the 1993/94 harvest shall be broken down into the following yield classes : (a) Region 3 : production obtained with a yield, expressed in hectoli ­ tres per hectare : 2. The average yield in production Region 3 shall be 62,7 hectolitres per hectare and in Region 6 it shall be 26,2 hectolitres per hectare . Article 2 The quantity that each producer shall be required to deliver for distillation shall be determined by multiplying the quantity referred to in Article 6 of Regulation (EEC) No 441 /88 by the percentage shown in the table in the Annex which corresponds to the yield determined in accordance with Article 7 of the said Regulation. The yield shall , where appropriate, be rounded down to the nearest unit (hectolitres per hectare). Article 3 In the case of Region 5 as referred to in Article 4 (2) of Regulation (EEC) No 441 /88, the quantity for preventive distillation in that region pursuant to Commission Regu ­ lation (EEC) No 2094/93 (') shall be deducted from the quantity referred to in Article 1 (3) of Regulation (EC) No 343/94. 2 063 334 hectolitres, 7 472 521 hectolitres, 10 628 837 hectolitres, 360 077 hectolitres, 64 286 hectolitres, 107 322 hectolitres, 172 738 hectolitres ;  not exceeding 45 :  of more than 45, but not more than 70 :  of more than 70, but not more than 90 :  of more than 90 , but not more than 1 1 0 :  of more than 110, but not more than 140 :  of more than 140, but not more than 200 :  exceeding 200 : (b) Region 6 :  Part A : production  Part B : Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 53 661 hectolitres, 15 808 791 hectolitres. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 March 1994. For the Commission Rene STEICHEN Member of the Commission (") OJ No L 190, 30 . 7. 1993, p. 23 . Official Journal of the European Communities 2. 3 . 94No L 58/4 ANNEX Percentage of the quantity referred to in Article 2 %% Yield (hectolitres per hectare) Yield (hectolitres per hectare)Region 3 Region 6B Region 3 Region 6 B not more than 7 0 3,7 8 0 6,5 9 0 8,7 10 0 10,4 11 0 11,8 12 0 13,0 13 0 14,0 14 0 14,9 15 0 15,7 16 0 16,4 17 0 17,0 18 0 17,6 19 0 18,1 20 0 18,5 21 0 18,8 22 0 , 19,1 23 0 19,3 24 0 19,5 25 0 19,8 26 0 20,0 27 0 20,2 28 0 20,4 29 0 20,5 30 0 20,7 31 0 20,9 32 0 21,0 33 0 21,2 34 0 21,3 35 0 21,5 36 0 21,5 37 0 21,7 38 0 21,8 39 0 21,9 40 0 22,0 41 0 22,1 42 0 22,2 43 0 22,3 44 0 22,4 45 0 22,5 46 0 22,5 47 0 22,6 48 0 22,7 49 0 22,8 50 0 22,8 51 0 22,9 52 0 23,0 53 0 23,1 54 0 23,1 55 0 23,2 56 0 233 57 0 23,4 58 0 23,4 59 0 23,5 60 0 23,5 61 0 23,6 62 0 23,6 63 0 23,7 64 0 23,8 65 0 23,8 66 0 23,8 67 0 23,9 68 0 23,9 69 0 24,0 70 0 24,0 71 0 24,1 72 0 24,1 73 0 24,2 74 0 24,2 75 0 24,2 76 0 24,3 77 0 24,3 78 0 24,3 79 2,63 24,4 80 2,75 24,4 81 2,88 24,5 82 3,00 24,6 83 3,28 24,6 84 3,55 24,7 85 3,83 24,8 86 4,10 24,8 87 4,88 24,9 88 5,65 24,9 89 6,43 25,0 90 7,20 25,1 91 12,0 25,1 92 13,0 25,2 93 14,0 25,2 94 16,0 25,3 95 18,0 25,3 96 19,8 25,4 97 21,6 25,4 98 23,4 25,5 99 25,2 25,5 100 27,0 25,6 101 28,8 25,6 102 30,6 25,6 103 32,4 25,7 2. 3 . 94 Official Journal of the European Communities No L 58/5 %% Yield (hectolitres per hectare) Region 3 Region 6B Yield (hectolitres per hectare) Region 3 Region 6B 104 34,2 25,7 105 36,0 25,8 106 37,8 25,8 107 39,6 25,8 108 41,4 25,9 109 43,2 25,9 110 45,0 26,0 111 46,3 112 47,5 113 48,8 114 50,0 115 51,3 116 52,5 117 53,8 118 55,0 119 56,3 120 57,5 121 58,8 122 60,0 123 61,3 124 62,5 125 63,8 126 65,0 127 66,3 128 67,5 129 68,8 130 70,0 131 71,3 132 72,5 133 73,8 134 75,0 135 76,3 136 77,5 137 78,8 138 80,0 139 81,3 140 82,5 141 83,5 142 84,5 143 85,5 144 86,5 145 87,5 146 88,5 147 89,5 148 90,5 149 91,5 150 92,5 151 93,5 152 94,5 153 95,5 154 96,5 155 97,5 156 98,5 157 99,5 158 100,0 159 100,0 For higher yields :  in Region 3 : the percentage of the volume produced to be distilled amounts to 100%,  in Region 6 : the percentage of the volume produced to be distilled is obtained by the formula : [1925 + 30 (R - 79)] / R.